227 S.W.3d 528 (2007)
Leslie Michael JOHNSON, Appellant,
v.
Samantha K. JOHNSON, Respondent.
No. WD 66713.
Missouri Court of Appeals, Western District.
June 26, 2007.
*529 William Shull, Jr., Liberty, for Appellant.
Joyce Jean Wendel, Carrollton, for Respondent.
Before PAUL M. SPINDEN, Presiding Judge, PATRICIA A. BRECKENRIDGE, Judge, and JAMES M. SMART, JR., Judge.

ORDER
Leslie Michael Johnson appeals the circuit court's judgment designating Samantha K. Johnson's address as the address of his and Samantha K. Johnsons' children for educational and mailing purposes and the circuit court's valuation of property in the parties' divorce. We affirm. Rule 84.16(b).